Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-19 are pending.  

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims subject to overcoming the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.   
16. The method of claim 1, further comprising: 
receiving from a user explicit labels of the plurality of entities;
generating explicit connection conditions comprising explicit weight conditions based on the explicit labels;
reducing the explicit weight conditions based on a probability function; and separating the plurality of data sets into the plurality of data subsets further based on the explicit weight conditions of the explicit connection conditions to identify particular attributes of the plurality of data subsets.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “plurality of labels comprising a plurality of data sets.”  Furthermore, claim 1 recites “denoting a plurality of attributes.”  Paragraph 22 of the specification includes “a person’s social security number (“SSN”) can be considered a high quality labeling of a United States tax payer in that it asserts that the person exists and/or that the person is separate from another human being with a different SSN.”  Paragraph 24 of the specification includes, “[e]xamples of core defining attributes include a person’s social security number (“SSN”) corresponding to a one to one relationship as one person can have only one SSN..”
Clearly, labels and attributes are ambiguous because they both comprise a social security number (“SSN”).  The broadest reasonable interpretation will be given to labels and attributes as should be understood by one of ordinary skill in the art. 
Claims 2-19 do no not overcome the deficiency of claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conyack (US 2012/0246060) in view of Stojanovic (US 2016/0092557) in view of Tam (US 2017/0228464) in view of Platt (US 2015/0193533) in view of Oberhofer (US 2017/0212953) and further in view of Kadoda (US 2015/0363459)
Regarding claim 1, Conyack discloses:
recording a plurality of entities by denoting a plurality of attributes about the plurality of entities 
	Conyack [0450] The data elements listed on the Property data elements page may include Property Address Street, Property Address City, Property Address State, Property Address County, Property Address Postal Code, Property Address Zip4, Property Type, Property Type Group, Region, Original Property Value/Purchase Price, Original Property Valuation Date, Original Property Valuation Type, Original LTV, Refreshed LTV, True CLTV, Synthetic CLTV, HELOC High Limit, HCLTV, HELOC Utilization Rate, Refreshed Property Value Average, Negative Equity Amount, Refreshed Property Value AVM Service 1, Refreshed Property Value AVM Service 2, Refreshed Property Value AVM Service 3, Confidence Score, Value Variance, AVM Service 1 Forecast 6 Mth (%), CI Score, CI Score Grade, Recon Recommendation, Consensus Quality, Consensus Value, Total Liens On Property, Total Liens On Property Previous, Lien Information Service 1st Lien, Lien Information Service 2nd Lien, Lien Information Service 3rd Lien, Credit Report Discrepancy, Filing/Recording Discrepancy, Lien Address Discrepancy, and Own Other Property.

via a plurality of labels comprising a plurality of data sets;

Stojanovic [0023] The data enrichment service may implement several different techniques to determine the similarity of an input data set to one or more data sets. A input data set can be associated with or labeled with a category (e.g., domain) associated with the data set having the best match (e.g., a highest degree of similarity) with the input data set. As such, the input data set can be modified, or enriched with a category name that enables a user to better identify the input data set. In at least one embodiment, the data enrichment service may combine unsupervised learning techniques with supervised learning techniques to more accurately label categories of input data. The similarity of an input data set with a data set provided by a knowledge source can be used to query a knowledge source to obtain additional information about the data set. The additional information can be used to provide recommendations to the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conyack to obtain above limitation based on the teachings of Stojanovic for the purpose of determining the similarity of an input data set to one or more data sets 

determining a plurality of connection conditions between the plurality of data sets, the plurality of connection conditions comprising a plurality of weight conditions;
Stojanovic [0176] FIG. 16 depicts a process 1600 of comparing an input data set to a set of classifications of curated data obtained from a knowledge source, such as Yago. The set of classifications may include alternative spellings and alternative classifications 1630. The set of 

reducing the plurality of weight conditions based on a probability function;
Conyack discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Tam discloses:
	Tam [0023] In another embodiment, however, consumption can be represented as a probability which then is later used to reduce the weight given to the document’s feature summary as an indicator of the user’s interests.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conyack to obtain above limitation based on the teachings of Tam for the purpose using probability which then is later used to reduce the weight given to the document.

separating the plurality of data sets into a plurality of data subsets based on the plurality of weight conditions of the plurality of connection conditions 

	Platt [0062] The list of proposed groups of dataset may be ranked or weighted.  For example, the dataset groups may be ranked based upon weights assigned to one or more of the data types, datasets, and values received from the user.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conyack to obtain above limitation based on the teachings of Platt for the purpose of ranking the dataset groups based upon weights assigned to one or more of the data types, datasets, and values received from the user 

to identify particular attributes of the plurality of data subsets;
Conyack discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Oberhofer discloses:
	Oberhofer [0051] For example, the attributes of the source dataset may be computed or identified. Different methods may be used to identify the attributes in the source dataset e.g. using metadata of the source dataset. For example, in case the source dataset comprises an unnamed table, each column of that table may be an attribute candidate that can be used to compare the source dataset with the reference tables as described herein. In another example, names of columns may be indicative of the columns or attributes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conyack to obtain above limitation based on the teachings of
Oberhofer for the purpose of using different methods to identify the attributes in the source dataset.

transmitting the particular attributes of the plurality of subsets.
Conyack discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Kadoda discloses:
	Kadoda claim 5, A communication system comprising: the communication terminal according to claim 1; and a data transmitting device that transmits attribute data of a data set to the communication terminal, the data set including real data and the attribute data, the real data representing content of the data set, the attribute data indicating an attribute of the real data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conyack to obtain above limitation based on the teachings of Kadoda for the purpose of transmitting attribute data to the communication terminal.  

Regarding claim 6, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda discloses separating a particular data set of the plurality of data sets into at least one particular data subset of the plurality of data subsets defining a particular entity based on a classifier using as an input a connection structure of the particular data set.
Stojanovic [0023] The data enrichment service may implement several different techniques to determine the similarity of an input data set to one or more data sets. A input data set can be associated with or labeled with a category (e.g., domain) associated with the data set having the best match (e.g., a highest degree of similarity) with the input data set. As such, the input data set can be modified, or enriched with a category name that enables a user to better identify the input data set. In at least one embodiment, the data enrichment service may combine unsupervised learning techniques with supervised learning techniques to more accurately label 
Stojanovic [0090] In some embodiments, profile engine 326 may identify text data in a data set. The text data may correspond to each entity identified in the set of entities.  A classification may be determined for each entity that is identified. Profile engine 326 may request knowledge service to identify a classification for the entity.  Upon determining a set of classifications for a set of entities (e.g., entities in a column), profile engine 326 may compute a set of metrics ("classification metrics") to disambiguate between the set of classifications. Each of the set of metrics may be computed for a different one of the set of classifications. Profile engine 326 may statistically disambiguate the set of metrics by comparing them to each other to determine which classification most closely represents the set of entities.   A classification of the set of entities may be chosen based on the classification that represents the set of entities.  .

Regarding claim 8, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda discloses wherein each of the plurality of data subsets comprises: an attribute defining at least one of a one to one relationship or a many to one relationship; 
Conyack [0450] The data elements listed on the Property data elements page may include Property Address Street, Property Address City, Property Address State, Property Address County, Property Address Postal Code, Property Address Zip4, Property Type, Property Type Group, Region, Original Property Value/Purchase Price, Original Property Valuation Date, Original Property Valuation Type, Original LTV, Refreshed LTV, True CLTV, Synthetic CLTV, 

a label; and a label quality.
Stojanovic [0023] The data enrichment service may implement several different techniques to determine the similarity of an input data set to one or more data sets. A input data set can be associated with or labeled with a category (e.g., domain) associated with the data set having the best match (e.g., a highest degree of similarity) with the input data set. As such, the input data set can be modified, or enriched with a category name that enables a user to better identify the input data set. In at least one embodiment, the data enrichment service may combine unsupervised learning techniques with supervised learning techniques to more accurately label categories of input data. The similarity of an input data set with a data set provided by a knowledge source can be used to query a knowledge source to obtain additional information about the data set. The additional information can be used to provide recommendations to the user.

Regarding claim 17, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda discloses receiving from a particular network domain explicit labels of the plurality of entities; 
generating explicit connection conditions comprising explicit weight conditions based on the explicit labels; 
reducing the explicit weight conditions based on a probability function; and 
separating the plurality of data sets into the plurality of data subsets further based on the explicit weight conditions of the explicit connection conditions to identify particular attributes of the plurality of data subsets.
Tam [0023] In another embodiment, however, consumption can be represented as a probability which then is later used to reduce the weight given to the document’s feature summary as an indicator of the user’s interests.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda and further in view of Keralapura (US 9,992,209). 
	Regarding claim 2, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda discloses the elements of the claimed invention as noted but does not disclose wherein reducing the plurality of weight conditions comprises applying a multiplier to the plurality of weight conditions.  However, Keralapura discloses:
	Keralapura col 10, lines 60-65, In one example, the weighted word score for a word is generated by a summation of number of times the word appears in a document multiplied by the weight associated with the document type. As an example, let us assume, a word "XYZ" appears 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda to obtain above limitation based on the teachings of Keralapura for the purpose of determining the weighted score for a word.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda and further in view of Azout (US 2019/0095946) 
Regarding claim 3, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda discloses the elements of the claimed invention as noted but does not disclose wherein reducing the plurality of weight conditions comprises applying an artificial intelligence classifier to the plurality of weight conditions.  However, Azout discloses:
	Azout [0055] At 303, the detected digital media is automatically analyzed and marked. The analysis of digital media is performed using machine learning and artificial intelligence.  In some embodiments, the analysis using machine learning and artificial intelligence classifies the detected media into categories. For example, a machine learning model is trained using a corpus of photos from multiple categories. The training results in a machine learning model with trained  weights.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda to obtain above limitation based on the teachings of Azout for the purpose of .  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda and further in view of Chalfin (US 2018/0239992)
Regarding claim 4, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda discloses the elements of the claimed invention as noted but does not disclose applying an artificial neural network to the plurality of weight conditions to generate reduced weight conditions.  However, Chalfin discloses:
	Chalfin [0081] These embodiments can significantly reduce the amount of processing resources needed when producing a result from an input to the artificial neural network, for example by reducing the number of weight values that are used when implementing the artificial neural network (e.g. when it is determined not to apply and/or decompress one or more subsets of the set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda to obtain above limitation based on the teachings of Chalfin for the purpose of significantly reducing the amount of processing resources when producing a result from an input to the artificial neural network. 

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda and further in view of Okita (US 2010/0033754).  
Regarding claim 5, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda discloses the elements of the claimed invention as noted but does not disclose separating the plurality of data sets into the plurality of data subsets based on the plurality of weight conditions being less than a particular threshold.  However, Okita discloses:
	Okita [0094] Note that, as described above, the identification section 302 determines a weight value of the electronic data sets based on the identified type of the document form (weight value determination section). In this state, a predetermined threshold may be set for the weight values of the electronic data sets in advance, and the printing generating section 303 may exclude the electronic data sets a weight value less than the threshold from the printing image data. If there are plural electronic data sets each having a weight value that is less than the threshold, those electronic data sets may not be so important. However, irrespective of this, if the identification section 302 generates the printing image data including those unimportant electronic data sets, the viewability of the printing image data may be lowered. Therefore, according to this modification, the electronic data sets having the weight values that are less than the threshold are not be included in the printing image data. Instead, some comment such as "there are three additional data sets not displayed" may be displayed in a space of the printing image data sets. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda to obtain above limitation based on the teachings of Okita for the purpose of . 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda and further in view of Pearson (US 2006/0111847).
Regarding claim 7, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda discloses the elements of the claimed invention as noted but does not disclose  
separating the particular data set into the at least one particular data subset by applying at least one of a nearest neighbor search or a second nearest neighbor search.  However, Pearson discloses:
	Pearson claim 13, The computer-implemented method according to claim 11, wherein the step of partitioning the dataset into subsets comprises using a nearest  neighbor partitioning which applies a distance function to the one of more fields in the records in the dataset.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda to obtain above limitation based on the teachings of Pearson for the purpose of decomposing data sets into subsets. Pearson [0111]

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda and further in view of Llosa (US 2012/0323587). 

the method further comprising estimating a particular price of a particular real property of the plurality of real properties based on an indicated selling price of at least one other of the plurality of real properties and at least one connection weight of at least one connection condition between the particular real property and the at least one other of the plurality of real properties.  However, Llosa discloses:
	Llosa claim 1. A method of estimating the sale price of a property, comprising: obtaining the current listed sale price; acquiring information about previous sales made by at least one of the seller, an agent representing the seller, and a firm representing the seller; and determining an estimated sale price for the property based on the current list price and the acquired information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda to obtain above limitation based on the teachings of Llosa for the purpose of estimating the sale price of a property.  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda and further in view of Myr (US 2004/0254803).  
Regarding claim 10, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda discloses the elements of the claimed invention but does not disclose wherein estimating the 
Myr [0008] U.S. Pat. No. 6,178,406 B1 discloses a method for estimating the price of real estate property such as a single-family residence. A set of real estate properties comparable to the subject property is retrieved. The comparable properties and the subject property are characterized by a plurality of common attributes each having a respective value. Each attribute value from the comparable properties is evaluated to the same attribute value of the subject property on a fuzzy preference scale indicating desirable and tolerable deviations from an ideal match with the subject property. A measurement of similarity between each comparable property and the subject property is then determined. Next, the prices of the comparable properties are adjusted to the value of the subject property and the best properties are extracted for further consideration. The extracted comparable properties are then aggregated into an estimate price of the subject property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda to obtain above limitation based on the teachings of Myr for the purpose of estimating the price of real estate property. 
Examiner Note: One of ordinary skill in the art understands that real estate property comprises an address/anchor, see specification [0070]. 

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda and further in view of Jing (US 2015/0142708) and further in view of Ghahramani (US 2010/0223258). 
Regarding claim 11, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda discloses:
receiving attribute information and modifying the plurality of data sets based on the received attribute information;
Conyack [0450] The data elements listed on the Property data elements page may include Property Address Street, Property Address City, Property Address State, Property Address County, Property Address Postal Code, Property Address Zip4, Property Type, Property Type Group, Region, Original Property Value/Purchase Price, Original Property Valuation Date, Original Property Valuation Type, Original LTV, Refreshed LTV, True CLTV, Synthetic CLTV, HELOC High Limit, HCLTV, HELOC Utilization Rate, Refreshed Property Value Average, Negative Equity Amount, Refreshed Property Value AVM Service 1, Refreshed Property Value AVM Service 2, Refreshed Property Value AVM Service 3, Confidence Score, Value Variance, AVM Service 1 Forecast 6 Mth (%), CI Score, CI Score Grade, Recon Recommendation, Consensus Quality, Consensus Value, Total Liens On Property, Total Liens On Property Previous, Lien Information Service 1st Lien, Lien Information Service 2nd Lien, Lien Information Service 3rd Lien, Credit Report Discrepancy, Filing/Recording Discrepancy, Lien Address Discrepancy, and Own Other Property.

Regarding claim 11, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda discloses the elements of the claimed invention as noted but does not disclose modifying the 
However, Jing discloses:
	Jing [0072] At step 412, weighted labels associated with selected image groups and/or visual synsets are aggregated. For example, label aggregator 138 may aggregate the labels of weighted labels 115 that are associated with the selected image group 114 or visual synset 117. For example, label aggregator 138 may combine weighted labels 115 corresponding to image groups 114 that exceed threshold 119. The combination can be a concatenation of the labels in an order determined by the weights of the respective labels.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda to obtain above limitation based on the teachings of Jing for the purpose of selecting a relevant image.  

Regarding claim 11, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda discloses the elements of the claimed invention as noted but does not disclose deprecating at least one of the multiple labels.
	Ghahramani [0086] Consider a set of items D_w labelled with some particular label w. The assumption is that some of the items in this set are correctly labelled while some of the labels are spurious or noisy. Such noisy labelling is often present in real world data, for example, when looking at images returned by Google.TM. Images, many of them seem irrelevant to the query, similarly images on the Flickr.TM. system have labels associated with them, with widely varying degrees of relevance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda to obtain above limitation based on the teachings of Ghahramani for the purpose of deemphasizing spurious or noisy labels.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda and further in view of Seastrom (US 2015/0338234). 
Regarding claim 12, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda discloses the elements of the claimed invention as noted but does not disclose wherein receiving attribute information comprises receiving corrected attribute information. However, Seastrom discloses:
	Seastrom [0125] Further in this example embodiment, the user selects building symbol 352 via selection resource 352. Assume that the user 108-1 selects a correction mode and/or one or more options to correct an attribute associated with building symbol 352 because the entrance E as marked on building symbol 352 is incorrect. In response to selection of building symbol 352 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda to obtain above limitation based on the teachings of Seastrom for the purpose of correcting an attribute associated with building symbol 352 because the entrance E as marked on building symbol 352 is incorrect.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer, Kadoda and Seastrom and further in view of Nedeltchev (US 2018/0212996)
Regarding claim 13, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer, Kadoda and Seastrom discloses receiving attribute information and modifying the plurality of data sets based on the received attribute information;
Seastrom [0125] Further in this example embodiment, the user selects building symbol 352 via selection resource 352. Assume that the user 108-1 selects a correction mode and/or one or more options to correct an attribute associated with building symbol 352 because the entrance E as marked on building symbol 352 is incorrect. In response to selection of building symbol 352 and a correction mode to correct an attribute associated with building symbol 352, the map management application 240 initiates display of options 1145.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda to obtain above limitation based on the teachings of Seastrom for the purpose of 

Regarding claim 13, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer, Kadoda and Seastrom discloses the claimed invention as noted but does not disclose determining a particular data subset of the plurality of data subsets does not have a label; and issuing a particular label for the particular data subset. However, Nedeltchev discloses:
	Nedeltchev [0057] At step 720, the device may assign the entities to hyperedges of a hypergraph, as described in greater detail above. Generally, hyperedges allow more than two nodes/entities to be connected within the hypergraph. The device may use any number of learning techniques, to assign a particular entity to a hyperedge based on the known characteristics of the entities. In one embodiment, if the characteristics (e.g., labels) of only a sebset of the entities is known, the device may use distributed information regularization with semi-supervised learning, to propagate distributions to the unlabeled entities and group entities having similar distributions. In another embodiment, the device may use a reinforced learning approach whereby the joint distributions of the assigned entities and the known information are assessed, to reinforce the prior belief about the entities (e.g., using hierarchical Bayesian optimization, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer and Kadoda and Seastrom to obtain above limitation based on the teachings of Nedeltchev for the purpose of propagating distributions to the unlabeled entities and group entities having similar distributions. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer, Kadoda and Seastrom and further in view of Nedeltchev and further in view of Myr. 
Regarding claim 14, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer, Kadoda, Seastrom and Nedeltchev discloses the lements of the claimed invention as noted but does not disclose wherein determining the particular data subset comprises iteratively determining that the particular data subset cannot be further reduced.  However, Myr discloses:
Myr [0008] U.S. Pat. No. 6,178,406 B1 discloses a method for estimating the price of real estate property such as a single-family residence. A set of real estate properties comparable to the subject property is retrieved. The comparable properties and the subject property are characterized by a plurality of common attributes each having a respective value. Each attribute value from the comparable properties is evaluated to the same attribute value of the subject property on a fuzzy preference scale indicating desirable and tolerable deviations from an ideal match with the subject property. A measurement of similarity between each comparable property and the subject property is then determined. Next, the prices of the comparable properties are adjusted to the value of the subject property and the best properties are extracted for further consideration. The extracted comparable properties are then aggregated into an estimate price of the subject property.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer, Kadoda, Seastrom and Nedeltchev to obtain above limitation based on the teachings of Myr for the purpose of estimating the price of real estate property. 
. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer, Kadoda and further in view of Cronin (US 2017/0150103)
Regarding claim 15, the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer, Kadoda    discloses the elements of the claimed invention as noted bit does not disclose recording the plurality of attributes including the plurality of data sets from a plurality of domains; and determining the plurality of connection conditions between the plurality of data sets from the plurality of domains.  However, Cronin discloses:
	Cronin [0122] The domain server 26 generates the connection data set when a new point 18 is added to the network. The adjacent points 18 are retrieved from the universe database 30 to generate the connection data set for the new point 18.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer, Kadoda to obtain above limitation based on the teachings of Cronin for the purpose of generating the connection dataset when a new point is added to the network.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer, Kadoda and further in view of Jain (US 2018/0217739) 

	Jain [0038] At step 304, on one or more computers, two or more of the plurality of digital objects are selected. The two or more digital objects may be selected in a specific order. Typically, the order of selection is important--the order defines how the interchange operation will be performed, and on exactly which digital objects. In certain instances, multiple objects may be selected to form a "group" that functions as a single entity to be interchanged with other objects or groups. For example, at least four digital objects are selected, and a subset (e.g., two) of the selected digital objects are grouped as a single entity for the interchanging. In other instances, "pairs" of objects among the selected objects can be indicated. The selected digital objects may be grouped in successive pairs based on the order the digital objects were selected. For example, two successively selected objects would be defined as a "pair" and be grouped together.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer, Kadoda to obtain above limitation based on the teachings of Jain for the purpose of forming a "group" that functions as a single entity to be interchanged with other objects or groups.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer, Kadoda and further in view of Gangam (US 2013/0238621)

	Ganjam [0067] As described above, labeled examples to train the classifier may be automatically obtained. To label a pair of web tables (T, T') as a positive example, even if T and T' do not have records in common, a third web table T'' may contain some records in common with T and T' individually (referred to herein as a labeling web table). For example, consider the tables 442 and 444 in FIG. 4. The table 4411 is found to be the labeling web table for them; the table 441 overlaps with 442 as well as with the table 444. If such labeling web table is not found, then the features vector is considered as a negative example.
Ganjam [0080] In the examples above, entity-attribute binary relations were used. This provides a simpler graph with a single score among the nodes, which enables modeling the problem as a TSP problem. With n-ary web tables and a single score among the nodes, a matching score between the query table and a web table will not say which column of the web table is the desired augmenting attribute. However, relational tables on the web are typically meant for human interpretation and usually have a subject column, and there are effective heuristics to identify a web table's subject, e.g., using the web search log where the subject column name has high search query hits, and also usually the subject column appears in the leftmost column. If the subject column can be identified, then such a table may be split into several entity-attribute binary relations, i.e., the subject column with each of the other columns 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Conyack, Stojanovic, Tam, Platt, Oberhofer, Kadoda to obtain above limitation based on the teachings of Ganjam for the purpose of automatically training a classifier.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ETIENNE P LEROUX/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
9/15/2021